FILED
                              NOT FOR PUBLICATION                            JUN 04 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



VALDEMAR OSVALDO JUAREZ-                         No. 09-70400
ALTUN and FREDY HUMBERTO
JUAREZ-ALTUN,                                    Agency Nos. A099-577-175
                                                             A099-577-176
               Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS and W. FLETCHER, Circuit Judges.

       Valdemar Osvaldo Juarez-Altun and Fredy Humberto Juarez-Altun, natives

and citizens of Guatemala, petition for review of a Board of Immigration Appeals

order dismissing their appeal from an immigration judge’s decision denying their



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for asylum, withholding of removal and protection under the

Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252.

We review factual findings for substantial evidence, Santos-Lemus v. Mukasey,

542 F.3d 738, 742 (9th Cir. 2008), and deny the petition for review.

      Substantial evidence supports the Board’s denial of asylum and withholding

of removal because petitioners failed to show their alleged persecutors threatened

them on account of a protected ground. Petitioners’ fear of future persecution

based on their refusal to cooperate with gang members is not on account of the

protected ground of either membership in a particular social group or political

opinion. Ramos Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009); Santos-

Lemus, 542 F.3d at 745-46; see Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001)

(“Asylum generally is not available to victims of civil strife, unless they are singled

out on account of a protected ground.”) And as the Board recognized, Fredy

testified he was threatened because of his official duties as a police officer which,

by itself, does not establish persecution on account of membership in a social

group or political opinion. See Cruz-Navarro v. INS, 232 F.3d 1024, 1028-29 (9th

Cir. 2000).

      Substantial evidence also supports the Board’s denial of CAT relief based on

the Board’s finding that petitioners did not establish a likelihood of torture by, at


                                           2
the instigation of, or with the consent or acquiescence of the Guatemalan

government. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                         3